PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/684,230
Filing Date: 23 Aug 2017
Appellant(s): NICHOLS et al.



__________________
Keith Taboada
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-8, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0129218 to Takahashi et al. in view of U.S. Patent Pub. No. 2005/0103440 to Sato et al.
Regarding claims 1-3 and 10:  in Figs. 1, 2A, 4A, 13, 14 and 16-17:  Takahashi et al.  disclose a plasma process chamber comprising:  a chamber body (1) defining a processing region; a substrate support (2) having a substrate support surface facing the process region; and a plasma screen (7) disposed around the substrate support surface, wherein the plasma screen comprises:  a circular plate (71) having a top surface, a bottom surface substantially parallel to the top surface, a center opening and an outer diameter, the circular plate having a first thickness, wherein the top surface is substantially parallel to the bottom surface; and a plurality of cutouts (71A) formed through the circular plate, the plurality of cut outs capable of flowing a gas therethrough, the circular plate extends across an annular area between an outer region of the substrate support and an inner surface of the chamber body, wherein the plurality of cutouts are arranged in at least three concentric circles, each cutout of the plurality of cutouts is arranged in only one of the at least three concentric circles, and wherein the plurality of cutouts have identical shapes, a cut out areas of each of the three concentric circles (i.e. the combined area of the plurality of cutouts on a respective concentric circle) is substantially equal, and wherein the cutouts in each of the at least three concentric circles are evenly distributed, and wherein 
Takahashi et al. disclose the chamber and screen substantially as claimed and as described above.
With respect the shape of the cutouts and the area they occupy, also, see Figs. 5A, 6A, 7A, 8A, 9A and 10A where cutouts are illustrated as elongated with rounded ends.  Additionally, Takahashi et al. disclose that the round shaped cutouts can be substituted with elongated slots with rounded ends and that the shape of the holes and layout (i.e. pattern and occupied area) of the holes is not particularly limited as long as exhaust capacity and characteristics are sufficiently taken into consideration (see, e.g., paras. 48, 69, 89 and 110).  
The court have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would be obvious to one of ordinary skill in the art exercising ordinary creativity common sense and logic and in the possession of the teachings of Takahashi et al. to substitute and/or optimize the cutout shape and cutout layout teachings therein in order to obtain a desired and/or optimized exhaust capacity and characteristics.
Takahashi et al. fail to disclose how the circular plate is supported and/or attached in the chamber and therefore fail to disclose a lip having an upper surface, a lower surface, and a second thickness, the lip formed in the circular plate at the center opening (i.e. at a periphery of the circular plate), through holes formed through the lip and arranged concentrically around the center opening, each of the through holes configured to pass a fastener there through, and wherein the second 
In at least Figs. 1-6, Sato et al. disclose  plasma processing apparatus (1) having a plasma screen (10) comprising a circular plate (10a) having a center opening (occupied by mounting table/substrate support 2) and an outer diameter, the circular plate having a first thickness, a plurality of cutouts (10b), and a lip (10d) having an upper surface, a lower surface and a second thickness, the lip formed in the circular plate, the lip formed in the circular plate at the center opening, through holes (10f) formed through the lip and arranged concentrically around the center opening, each of the through holes configured to pass a fastener (26) there through, and wherein the second thickness appears to be  greater than the first thickness.  The lip is provided for the purpose of attaching the screen to the plasma processing apparatus (see, e.g., para. 34, 43-44). 
As noted above, in Sato et al. the second thickness appears to be greater than the first thickness.  Even though this is not explicitly stated in the disclosure, replication of the attaching feature as disclosed would fairly suggest this inequality.  Also note: Sato et al. is being relied upon for the addition of a lip to the circular plate, not modification of the cutouts.  Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was made to have provided the plasma screen of Takahashi et al. with a lip and through holes for fasteners provided therein in combination 
In the combination as set forth above, the through holes of Sato et al. will be substantially aligned in parallel with the cutouts of Takahashi et al. and the upper and lower surfaces of Sato et al. will be substantially parallel to the top surface of Takahashi et al.

Regarding claims 4-5:  Takahashi et al. disclose the apparatus substantially as claimed and as described above.
However, Takahashi et al. fail to disclose the circular plate is formed from a conductive material and a coating is formed on one or more outer surface (sic) of the circular plate.
Sato et al. teach that the plasma screen is if formed by thermally spraying ceramics (coating) on a metal (conductive material) to increase plasma resistance.
With respect to claims 6 and 7, see above regarding the lip and its features.
With respect to claim 8 and 14-15, Sato et al. further disclose an outer lip (10c) for mounting the screen to the plasma processing apparatus via chamber component/liner (1c) disposed around the process region (see, e.g., paras. 43-44).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2010/0065213 to Carducci et al.  

Regarding claim 13:  modified Takahashi et al. disclose the apparatus substantially as claimed and as described above.

However modified Takahashi et al. fail to disclose the apparatus further comprising a conductive gasket, wherein the conductive gasket is disposed around the center opening to form a continuous coupling between the circular plate and a chamber component.

With respect to claim 13, the apparatus of Carducci et al. further comprises a conductive gasket (Fig. 2, 208) disposed around the center opening to form a continuous coupling between the circular plate via the outer lip and a chamber component (flow equalizer 202).  The conductive gasket is provided for the purpose of ensuring good electrical contact between the plasma screen and the chamber component.

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a conductive gasket disposed around the center opening to form a continuous coupling between the circular plate and a chamber component in order to ensure good electrical contact between the plasma screen and the chamber component as taught by Carducci et al.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2012/0000886 to Honda et al.

Modified Takahashi et al. disclose the plasma screen substantially as claimed and as described above.

However, modified Takahashi et al. fail to disclose the circular plate of the plasma screen comprises a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts.

Honda et al. disclose the provision of a plasma screen comprising a pair of stacked circular plates, and the pair of stacked circular plates (15 and 28) have a plurality of identical cutouts (see, e.g., Figs. 1-2A,B and paras. 35-36 and 42-55) for the purpose of preventing plasma from leaking into the exhaust chamber (abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts in order to prevent plasma from leaking into the exhaust chamber as taught by Honda et al.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection under 35 USC 112(a) of claims 1-5, 8-10 and 13-16 has been withdrawn as the subject matter that appeared to correspond to new matter based on the original disclosure has been deleted from the claims by Appellant.  

(2) Response to Argument
Appellant has argued that Appellee’s rejection of claims 1-8, 10 and 14-15 under 35 USC 103 is clearly erroneous for the following reason:
The cited references do not teach the feature of “wherein the cut outs are elongated slots, a width of each cut out is perpendicular to a radial line extending from a central axis of the circular plate to the outer diameter, the plurality of cut outs are arranged in at least three concentric circles, each cut out of the plurality of cut outs is arranged in only one of the at least three concentric circles, and a cut out area of each of the three concentric circles is substantially equal, wherein the cut outs in each of the at least three concentric circles are evenly for confining plasma [emphasis added] would yield predictable results as Takahashi relies on a different variable, i.e., magnet position, for confining plasma”.  Note: as discussed in more detail below, the rejection at issue does not relate hole shape and size to plasma confinement, in particular, in an effort to establish obviousness.
Appellee disagrees at least because there is no indication that it is only a magnet position that affects plasma confinement in the relied upon prior art disclosure.  Contrary to Appellant’s position, Takahashi does not suggest that it is only magnet position that will affect plasma confinement OR, more specifically, in an embodiment that includes holes in a plasma screen that affect the movement of plasma through the apparatus in addition to any magnets, that hole size and shape in the plasma screen cannot or should not also be optimized to achieve a desired/optimized exhaust capacity.  Appellee has not rejected the claimed invention on the basis that it is only the change of shape of a hole in the plasma screen that may be optimized to affect plasma confinement.  Rather, the rejection suggests that it is a feature that may be optimized to obtain optimized/desired based on vacuum exhaust characteristics.  Appellee accepts that a magnet position will also affect plasma confinement and notes that the claims do not preclude provision of magnets and/or suggest that it is only the holes in the plasma screen that will affect plasma confinement.  In fact, one of ordinary skill in the art exercising ordinary creativity, common sense and logic would also likely recognize that various properties of the apparatus and processing parameters will affect the plasma processing and that hole size and shape is but one variable that can be adjusted as long as exhaust capacity and characteristics are sufficiently taken into consideration upon a fair and unbiased reading of Takahashi.  The reason it has been relied upon here is because Takahashi explicitly states the same.
Appellee also disagrees that the characteristics of the holes are only relevant to vacuum conductance in the overall fluidly connected apparatus. Furthermore, it is entirely unclear why 
Furthermore, it must be considered that it is the plasma that is being removed from the processing chamber via the vacuum conductance such that its confinement will necessarily be affected by the arrangement of the holes in the plasma screen/exhaust ring.  Therefore, Appellant’s arguments seem overly simplistic.  The features at issue are inextricably linked.  Note the title of Takahashi: “Exhaust ring mechanism and plasma processing apparatus using the same”.  Also see, e.g., paras. 4, 51.
Perhaps most importantly, Appellee also wishes to emphasize that the rejection of record is primarily based on optimizing hole configuration in order to optimize vacuum conduction, a fact which does not appear to be a disputed by Appellant (see, e.g., page 15 of Appeal Brief, lines 3-7).  The basis of the instant Appeal Brief appears to based primarily (if not solely) on absence of a reason to optimize hole configuration based on plasma confinement.  In order to thoroughly address Appellants brief, plasma confinement has been addressed above.  However, it must be noted that this line of argument does not appear to thoroughly or accurately address the rejection of record.  Appellee has previously pointed out to Appellant that that courts have previously ruled that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Appellee has also repeatedly invited Appellant to provide evidence of any unexpected results related to hole configuration and vacuum conductance/plasma confinement that might overcome the idea of optimizing the hole configuration at issue as presented in the rejections of the office action.
Appellee also disagrees that the findings of In re Aller are inapplicable as suggested by Appellant for the following reasons:  1) the facts may be considered to be similar since Takahashi discloses providing a pattern of holes and optimizing the same to produce better results as long as vacuum 
No additional arguments are provided with respect to the rejections of claims 9, 13 or 16.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KARLA A MOORE/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.